Title: To Alexander Hamilton from Caleb Gibbs, 17 December 1798
From: Gibbs, Caleb
To: Hamilton, Alexander


Boston, December 17, 1798. “… Since my return to Boston I have been Inspecting and mustering the troops at Castle Island.… This Inspection and muster induces me to write this Letter, to give you my Ideas respecting recruiting. This company has upwards of fifty men Including Non Commissioned Officers and musick and I can assure you some of them are as likely men as I ever saw and a great proportion of them are young men from twenty to twenty five years of age.… The troops here are in great want of many necessaries. They want to be systemized. There is no regular commissary nor no Quarter Master. The Officers know not where to apply for any thing but to the butcher who very often supplies them with articles totally out of his line; and you may rest assured that it could be made to appear, that the United States will pay fifty pr. Cent more for the supplies of the troops in this quarter and what will be here (in all probability) for the want of some responsible person to act in the different capacities necessarily required.…”
